DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-26, 34-38, 40, 41, and 45-56 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tasaka (EP 3,109,292).
Tasaka teaches a composition containing HFO(R)-1132a, HFC(R)-32, and HFO(R)-1234yf at pp. 21-29, Table 4, Examples 17-126.  Other components include, among others, ethane, propane, n-butane, and isobutane [0070].  The examples also have HFO-1123, but the present claims have the transitional term “comprising” which does not exclude other components.  MPEP 2111.03, I.  Several of the examples provide that the amount of R-1132a may be at least 1.5 mass(wt)% which includes the amounts presently claimed.  Heat transfer, including heating, cooling, and power generation are taught [Abstract; 0122; 0133].  Of course the composition has low or no flammability [0006].  The composition reduces ozone degration and global warming [0004].  The composition is used to replace other working fluids [0002-0005].
Based on the foregoing, the reference is found to be anticipatory.
Claims 1-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka (EP 3,109,292) in view of Minor (US 2011/0253927).
Tasaka is discussed above.
With respect claims 27-33, 39, 42-44, Tasaka does not appear to explicitly teach a lubricant, stabilizer, flame retardant, spray propellant, extraction, and cleaner.
Minor teaches compositions containing, among others, HFO(R)-1132a, HFC(R)-32, and HFO(R)-1234yf [0045].  In addition to heat transfer fluids, also taught are lubricants, compatibilizers (stabilizers), fire extinguishing (retardants), aerosol (spray) propellants, displacement drying agents (extractants), and cleaning agents [0003, 0009, 0030-0032, 0046, 0054-0067, 0074-0077, 0124].    Replacements for other heat transfer agents are taught as well [0007].  Further with respect to present claims 20 and 21, Minor does not require the presence of 1,1,2-trifluoroethene (R-1123). 
It would have been obvious for a composition, device, and method, as taught by Tasaka, to have lubricants, stabilizers, fire retardants, spray propellants, extractants, and cleaning agents, as taught by Minor, because both references are directed to heat transfer fluids with HFO(R)-1132a, HFC(R)-32, and HFO(R)-1234yf.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to us the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761